PER CURIAM.
This is an appeal from a final judgment for the defendant/appellees in a negligence action entered upon a directed verdict which was granted by the trial court after the jury had returned a verdict for the plaintiff/appellant in the amount of $38,-000. We reverse the judgment appealed from and remand the cause to the trial court with directions to enter a judgment for the plaintiff/appellant based on the jury verdict.
In our view, the jury could have reasonably found, as it did, that a case of actionable negligence had been established, as pled, against the defendant/appellees. Although the jury was not compelled to so find based on trial evidence which was admittedly susceptible of conflicting inferences, we are unable to say, as urged by the defendant/appellees, that the jury was precluded from doing so. As such, a directed verdict in favor of either party was not in order in this cause, and the one which was entered cannot be permitted to stand. Tiny’s Liquors, Inc. v. Davis, 353 So.2d 168, 169 (Fla. 3d DCA 1977); Landry v. Sterling Apartments, Inc., 231 So.2d 225 (Fla. 4th DCA 1969).
Reversed and remanded.